269 S.W.2d 682 (1954)
ALEXANDER
v.
STATE.
No. 27085.
Court of Criminal Appeals of Texas.
June 26, 1954.
No attorney on appeal for appellant.
J. M. Kolander, County Atty., Amarillo, Wesley Dice, State's Atty., Austin, for the State.
WOODLEY, Judge.
The conviction is for the sale of whisky on Sunday; the punishment, a fine of $100.
We find no appeal bond or recognizance in the record and it is not shown that appellant is in jail.
In this state of the record we are without jurisdiction to enter any order in this misdemeanor appeal other than to dismiss the appeal. Braun v. State, Tex.Cr.App., 257 S.W.2d 708; Fletcher v. State, 156 Tex. Crim. 335, 242 S.W.2d 377; Eckles v. State, Tex. Cr.App., 262 S.W.2d 404.
The appeal is dismissed.